Gardner, P. J.
This case is controlled in principle by Maxwell v. Summerville Lumber Co., ante. The only difference between the two cases is that the plaintiff in the instant case in the court below was a different party, suing for a different amount and different kinds of materials. This case is a suit for payment for plumbing and plumbing *408materials. Otherwise in all other material respects the cases are identical.
Decided January 17, 1953.
Archibald A. Farrar, for plaintiffs in error.
Thomas J. Espy Jr., Earl B. Self, contra.

Judgment affirmed.

Townsend and Carlisle, JJ., concur.